Dismiss and Opinion Filed October 25, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00443-CV

WILLIE BROWN, RENATA JONES, AND/OR ALL OTHER OCCUPANTS, Appellants
                                  V.
   DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF THE
  HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST SERIES IN ABS
 2005-A, HOME EQUITY MORTGAGE LOAN ASSET-BACKED CERTIFICATES,
 SERIES IN ABS 2005-A UNDER THE POOLING AND SERVICING AGREEMENT
       DATED MARCH 1, 2005 ITS SUCCESSORS AND ASSIGNS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00495-2013

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                Opinion by Justice FitzGerald
       On July 2, 2013, the Court ordered appellants to pay for the clerk’s record within ten

days. We warned that failure to do so would result in dismissal of the appeal. See TEX. R. APP.

P. 37.3(b). The Court now has before it the Collin County Clerk’s October 16, 2013 request for

an extension of time to file the clerk’s record because appellants have not paid for the record.

We deny the extension request as moot. We dismiss the appeal for want of prosecution. See id.



                                                  /Kerry P. FitzGerald/
130443F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIE BROWN, RENATA JONES,                         On Appeal from the County Court at Law
AND/OR ALL OTHER OCCUPANTS,                         No. 4, Collin County, Texas
Appellants                                          Trial Court Cause No. 004-00495-2013.
                                                    Opinion delivered by Justice FitzGerald,
No. 05-13-00443-CV         V.                       Justices Francis and Myers participating.

DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE OF THE
HOME EQUITY MORTGAGE LOAN
ASSET-BACKED TRUST SERIES IN ABS
2005-A, HOME EQUITY MORTGAGE
LOAN ASSET-BACKED CERTIFICATES,
SERIES IN ABS 2005-A UNDER THE
POOLING AND SERVICING
AGREEMENT DATED MARCH 1, 2005
ITS SUCCESSORS AND ASSIGNS,
Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
prosecution. It is ORDERED that appellee Deutsche Bank National Trust Company, as Trustee
of the Home Equity Mortgage Loan Asset-Backed Trust Series in Abs 2005-A, Home Equity
Mortgage Loan Asset-Backed Certificates, Series in Abs 2005-A under the Pooling and
Servicing Agreement Dated March 1, 2005 Its Successors and Assigns recover its costs of this
appeal, if any, from appellants Willie Brown, Renata Jones, and/or all other occupants.

Judgment entered October 25, 2013



                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




130443.op.docx                                –2–